     Case: 0:97-cr-00006-DLB Doc #: 74 Filed: 03/08/21 Page: 1 of 2 - Page ID#: 93




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   AT ASHLAND

CRIMINAL ACTION NO. 97-6-DLB

UNITED STATES OF AMERICA                                                     PLAINTIFF


v.                ORDER ADOPTING RECOMMENDED DISPOSITION


JOHN STRANGE                                                                DEFENDANT

                        * *   * *   * *   * *       * *   * *   * *   * *

         This matter is before the Court upon the September 29, 2020 Recommended

Disposition of United States Magistrate Judge Edward B. Atkins (Doc. # 72), wherein he

recommends that Defendant’s Motion for Hearing (Doc. # 61) and Request for Hearing

(Doc. # 62) be denied, and that the United States’ unopposed Motion for Garnishment

Disposition Order (Doc. # 70) be granted. Neither party having filed objections, and with

the time to do having now expired, and the Court being otherwise sufficiently advised,

         IT IS ORDERED as follows:

         (1)   The Recommended Disposition (Doc. # 72) is ADOPTED as the findings of

fact and conclusions of law of the Court;

         (2)   The Defendant’s Motion for Hearing (Doc. # 61) and Request for Hearing

(Doc. # 62) are DENIED for the reasons stated in the Recommended Disposition; and

         (3)   The United States’ Motion for Garnishment Disposition Order (Doc. # 70) is

GRANTED for the reasons stated in the Recommended Disposition.




                                                1
  Case: 0:97-cr-00006-DLB Doc #: 74 Filed: 03/08/21 Page: 2 of 2 - Page ID#: 94




       This 8th day of March, 2021.




J:\DATA\ORDERS\Ashland Criminal\Earlier Years\97-6 Order Adopting Recommended Disposition.docx




                                               2
